 Case: 4:19-cr-00740-RWS Doc. #: 97 Filed: 08/07/20 Page: 1 of 6 PageID #: 193




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )          No. 4:19 CR 740 RWS-2
                                           )
SHAMEKIA JACKSON,                          )
                                           )
             Defendant.                    )

  ORDER SETTING FORTH TRIAL PROCEDURES IN CRIMINAL CASES

        In order to administer the trial of the above-captioned criminal case in a fair,
just, efficient and economical manner:

   IT IS HEREBY ORDERED that the Jury Trial in this matter is set for
MONDAY, OCTOBER 5, 2020 at 9:00 a.m. in Courtroom 16-South.

      IT IS FURTHER ORDERED that any request for continuance of the trial of
this matter shall be filed with a fully executed Waiver of Speedy Trial.

      IT IS FURTHER ORDERED that the Court will initiate a telephone status
conference with counsel only on Friday, September 18, 2020 at 10:50 a.m. Counsel
should dial 888-684-8852 then when prompted enter access code: 6905106.

      IT IS FURTHER ORDERED that counsel for the government and
defendant(s) are directed to comply with each of the following procedures and
requirements.

      1.     Disclosure of All Parties Potentially Entitled to Restitution

       No later than ten (10) days from the date of this order the government shall
disclose the identity of all individuals and all non-governmental entities which may be
entitled to restitution as a part of any possible sentence in this matter.
 Case: 4:19-cr-00740-RWS Doc. #: 97 Filed: 08/07/20 Page: 2 of 6 PageID #: 194




      2.     Trial Schedule

        Times for starting and adjourning the trial day will be announced at the start
of trial. Court will begin promptly and the jury will not be kept waiting. The Court
will be available to resolve preliminary matters 15 minutes prior to the scheduled
start of the trial day, or during the lunch break, or at the conclusion of the trial day.
Trial time and jury time will not, however, be lost. In particular counsel are warned
not to raise preliminary matters at the start of the trial day, when the jury and all
others are ready to proceed.

      3.     Jury Selection

       Voir dire will only be conducted by the Court. Standard voir dire questions
will be asked. Counsel will be permitted twenty (20) minutes to ask questions after
the Court concludes its questioning.

      Any requests for voir dire questions to be asked by the Court should be
submitted, in writing, no later than seven (7) days prior to trial. Questions
submitted less than seven (7) days prior to trial may, in the Court's discretion, not
be considered.

       Panel members may answer questions involving sensitive information (such
as those related to medical problems, excuses, past criminal record, experiences as
a victim of crime, etc.) at the bench. At that time counsel may pose brief follow-up
questions to those asked by the Court.

      After voir dire is completed the jurors will be excused before counsel will be
heard on strikes for cause or otherwise.

      Strikes for cause will be heard at the end of all questioning of the jurors. The
Court will first indicate those it believes are disqualified and hear any objections
from counsel; thereafter, counsel's strikes for cause will be heard and ruled on.

      4.     Motions in Limine

      Motions in limine are encouraged with respect to legal matters that the parties
reasonably expect to arise during trial. Such motions in limine should be filed no later
 Case: 4:19-cr-00740-RWS Doc. #: 97 Filed: 08/07/20 Page: 3 of 6 PageID #: 195




than (7) days prior to trial. Motions in limine filed less than seven (7) days prior to trial
will be considered only upon a showing for good cause.

      5.     Exhibit Lists

      All exhibits are to be marked numerically in advance of trial and the written list
must contain a brief description of each exhibit.

      6.     Witness List

       Counsel are directed to deliver to opposing counsel each evening (and preferably
earlier) a list of witnesses counsel anticipates calling the next trial day. The Court
strongly encourages the parties to produce all Jencks Act and Brady material at the
earliest opportunity, especially if the materials are particularly voluminous for a
witness. Nevertheless, the Court understands that the parties will not be absolutely
bound by the list in calling its witnesses because, on occasion, a party may desire in
good faith to change an intended order of proof, or it becomes necessary to call a
witness out of turn, etc. For example, security concerns may well justify
non-identification of witnesses until they are actually called. These concerns may be
brought to the Court's attention in camera when the witness list, excluding those
names, is delivered to counsel.

      7.     404(b) Evidence

      If the government expects to introduce 404(b) evidence it must file a notice of
the government's intention to do so no later than seven (7) days prior to trial. The
notice shall include a brief summary of the proposed evidence, identifying the specific
elements of 404(b) under which the government intends to introduce such evidence
and the proposed jury instruction to be read before the introduction of any such
evidence.

      8.     Jury Instructions

       A. Timing: The government shall provide proposed jury instructions no later
than seven (7) days prior to trial. Copies shall be served on defense counsel. Defense
counsel shall provide proposed instructions the Friday before trial starts. Additional
instructions may be substituted at the close of the evidence.
                                              3
 Case: 4:19-cr-00740-RWS Doc. #: 97 Filed: 08/07/20 Page: 4 of 6 PageID #: 196




       B. Form: The 8th Circuit Model instructions should be used when possible. The
basic introductory and boilerplate instructions must be based on the 8th Circuit model
instructions. If Devitt & Blackmar instructions are requested, parties should, as
appropriate, submit instructions from the current (i.e., 4th, not 3rd) edition.

      C. Clean Copies: Each side shall provide the court with: a) a clean copy of each
proposed instruction; and b) a copy stating who submitted it and citing the authority on
which it is based. The Court will deliver the final instructions after closing arguments.

      9.     Tapes to be Used at Trial

       If there are tapes to be used in this case, counsel for both sides shall resolve any
dispute between any alleged inaccuracy of the transcripts and the tape recordings. If it
proves impossible for counsel to resolve the dispute, they shall so advise the Court at
least seven (7) days before trial so that the Court will not be confronted mid-trial with
this problem and the resulting delay and expense to the parties and the Court.

      10.    Evidentiary Objections

       NO EVIDENTIARY OBJECTIONS SHALL BE ARGUED IN THE
PRESENCE OF THE JURY, ALTHOUGH COUNSEL MAY STATE A
ONE-WORD OR ONE-PHRASE GROUND THEREFOR. Counsel must state the
legal basis for their objections in a word or, at most, a phrase without elaboration or
argument (unless called to the bench). Bench conferences during trial are discouraged.
For purposes of "protecting the record" and assisting the Court of Appeals, counsel
may explain their positions and the Court may explain its ruling on the record after the
jury has been excused for a scheduled break or for the day.

      11.    Direct and Cross-Examination

      On direct or cross-examination of a witness, counsel shall not:

      A.     be allowed re-cross-examination of any witness;

      B.     testify by improperly incorporating facts into their questions
             so as to put before the jury information that has not been
             received into evidence;


                                             4
 Case: 4:19-cr-00740-RWS Doc. #: 97 Filed: 08/07/20 Page: 5 of 6 PageID #: 197




      C.     use an objection as an opportunity to argue or make a speech
             in the presence of the jury;

      D.     show to the jury a document or anything else that has not yet
             been received into evidence; or

      E.     offer gratuitous comments and asides about witnesses
             testimony or opposing counsel.

      12.    Closing Arguments

       With regard to both opening statements and closing arguments, the Court will
intervene sua sponte and not wait for objections if it observes the failure to adhere to
basic legal principles. In making closing arguments, counsel shall be limited by the
evidence presented during trial and are reminded of the prohibition against appealing
to the passions or prejudices of jurors. Moreover, during closing arguments and
throughout the trial, counsel shall not:

      A.     comment adversely on the failure of any defendant to testify
             on his or her own behalf;

      B.     make statements of personal belief to the jury or express
             belief in the credibility of any witness;

      C.     make personal attacks on other counsel in the case;

      D.     appeal to the self interest of the jurors; or

      E.     make racial, political, or religious comments.

Failure to abide by these rules may result in severe sanctions.

      13.    Multiple Defendant Cases and Trial Objections

       From and after the moment the case is called for trial, any objection, motion
or other application for relief made by any defense counsel orally, or in writing,
shall be deemed to be adopted and joined in by every other defendant, respectively,
without announcement by counsel to that effect. Similarly, the rulings of the Court
                                              5
 Case: 4:19-cr-00740-RWS Doc. #: 97 Filed: 08/07/20 Page: 6 of 6 PageID #: 198




thereon shall be deemed applicable to each defendant unless otherwise stated at the
time the ruling is made. Accordingly, it shall be regarded as unnecessary and
improper for counsel to rise to "join in" an objection or motion. Rather, counsel
should rise to be heard only for the purpose of expressly opting out of an objection
or motion if that is their position.

      14.   Contact with Non-Party Witnesses During Trial

      Except for a defendant-witness (because of Sixth Amendment implications)
and the designated party representative for the government, or by leave of Court
counsel calling a witness to testify should have no further discussions with that
witness concerning the case, or any aspect of the testimony, after the witness has
been tendered for cross examination, and until such time as the witness has been
tendered back for redirect examination. At all other times, within the bounds of
governing ethics and the law, counsel may pursue their discussions with witnesses
during the trial.

      Failure to comply with any part of this Order may result in the imposition of
sanctions.




                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 7th day of August, 2020.




                                         6
